DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11-15 and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the comparator" in Lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the output pin of the comparator" in Lines 7-8 and 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “the transition to the second voltage changes” in Line 18.  It is unclear as to what is meant by this limitation.

Claim 24 recites the limitation "the USB connection interface" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims inherit the indefiniteness of their parent claims and are rejected under the same reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,125,417 to Bailis et al. (“Bailis”), US Patent Number 5,910,690 to Dorsey et al. (“Dorsey”), knowledge commonly known in the art, as evidenced by “The RC Discharging Circuit” by Wayne Storr (“Storr-2”) and US Patent Number 5,920,221 to Shen et al. (“Shen”) and admitted by Applicant to be prior art, and knowledge commonly known in the art, as evidenced by “Signal Chain Basics (Part 17): Hysteresis–Understanding more about the analog voltage comparator” by Bill Klein (“Klein”).

In reference to Claims 1, 4, and 5, Bailis discloses an apparatus comprising: a connector port (See Figure 1 Number 3) configured to selectably connect with and disconnect from a peripheral device connection interface (See Figure 1 Number 2), the connector port including a power supply pin (See Figure 1 ‘Card Power Bus C’) and a communication pin (See Figure 1 ‘Card Signal Bus A’); a detector (See Figure 1 Number 9) including a first input pin operatively coupled with the connector port (See Figure 1 ‘Card Present I’) and an output pin (See Figure 1 ‘Card Power Control E’ and ‘Card Signal Bus Control F’), the first input pin configured to transition from a first input voltage higher than a predetermined reference voltage to a second input voltage lower than the predetermined reference voltage over a time delay (See Figure 2 S2 and Column 7 Lines 20-28 and 45-54); a data switch operatively coupled with the detector output pin and the communication pin (See Figure 1 Number 4) and configured to disable the data communication between the communication pin and a computer board in response to the output at the output at the output pin (See Figure 2 S1 and S9, Column 7 Lines 20-28, and Column 7 Line 40 – Column 8 Line 17) and enable the data communication between the communication pin and the computer board in response to the output at the output pin (See Figure 2 S1 and S9, Column 7 Lines 20-28, and Column 7 Line 40 – Column 8 Line 17); and a power switch (See Figure 1 Number 6) operatively coupled with the detector, the power supply pin, and a power supply (See Figure 1 Number 12) and configured to disconnect the power supply and the power supply pin in response to the output at the output pin (See Figure 2 S1 and S3, Column 7 Lines 20-28 and 40-58) and connect the power supply and the power supply pin in response to the output at the output pin of the detector (See Figure 2 S1 and S3, Column 7 Lines 20-28 and 40-58).  Bailis does not explicitly disclose that the time delay is a predetermined time delay, as recited in Claim 1; that the circuit node is coupled with a capacitor configured to discharge in response to connection of the peripheral device connection interface with the connector port effective to transition the circuit node from the first voltage to the second voltage, as recited in Claim 4; and that the predetermined time delay is proportional to a time constant of the capacitor and an associated resistor, as recited in Claim 5.  Dorsey discloses a circuit node coupled with a capacitor (See Figures 5 and 6 Number 28) configured to charge in response to connection of a peripheral device connection interface with a connector port effective to transition the circuit node from a low voltage to the high voltage after a time delay (See Column 7 Lines 24-65); wherein the time delay is a predetermined time delay proportional to a time constant of the capacitor and an associated resistor (See Figures 5-6 Number 27).  Bailis further discloses that the Card Present I line transitions from a high to a low value when a card is inserted (See Column 7 Lines 20-28).  Official Notice is taken that the use of RC delay circuits for a falling signal in which a node is transitioned from a high voltage to a low voltage through the discharge of a capacitor and an associated resistor, wherein the time delay is proportional to a time constant of the capacitor and associated resistor, is well known in the art, as evidenced by Storr-2 (See Page 1 Paragraph 1) and Shen (See Figure 1a, Column 2 Line 66 – Column 3 Line 21, and Column 3 Line 47 – Column 4 Line 4).  This has been admitted by Applicant to be prior art.  Bailis further does not explicitly disclose that the power supply is a DC power supply, as recited in Claim 1.  Official Notice is taken that the use of DC power supplies for digital electronic circuits is notoriously old and well known in the art.  This has been admitted by Applicant to be prior art.  Bailis is silent as to the specific structure of the detector, and does not explicitly disclose the detector comprising a comparator including the first input pin, the second input pin, and the output pin, the second input pin of the comparator coupled to a DC power supply via a first resistor to maintain the second input pin at a predetermined reference voltage, the output pin of the comparator connected to the power supply via a second resistor, the first input pin of the comparator configured to transition from a first input voltage higher than the predetermined reference voltage to a second input voltage lower than the predetermined reference voltage over a predetermined time delay, the comparator configured to drive the output pin of the comparator to a low voltage output in response to the second input voltage at the first input pin of the comparator, and the second resistor configured to pull the output pin of the comparator to a high voltage in response to the first voltage at the first input pin of the comparator, as recited in Claim 1.  Official Notice is taken that the use of a non-inverting open-collector output comparator for detecting the voltage level of an input signal, having a (first) input for receiving the input signal, a (second) predetermined reference voltage input connected to a high voltage level DC power rail via a first resistor to maintain the second input at the predetermined reference voltage, and an output for outputting a low voltage output in response to the input being a low voltage, and outputting an open-collector output in response to the input being a high voltage, wherein a resistor is connected to the output of the comparator to pull the output to a DC high voltage in response to the input being a high voltage and the output being an open-collector output, is well known in the art, as evidenced by Klein (See Page 3).  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted the claimed capacitor and resistor as referring to a particular element intended to provide capacitance or resistance, respectively, and not to the inherent or parasitic capacitance and resistance that all electrical or electronic systems and components have.  For the purposes of evaluating prior art, the Examiner has interpreted the term “an output pin” in accordance with Paragraph 26 of Applicant’s disclosure (“In reading the claims, it is intended that when words such as "a," "an," "at least one," or "at least one portion" are used there is no intention to limit the claim to only one item unless specifically stated to the contrary in the claim”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bailis with the predetermined delay circuit of Dorsey on the Card Present line using the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey, with a well-known DC power source as the power source, and with the well-known non-inverting open-collector comparator as part of the detection circuit resulting in the inventions of Claim 1, 4, and 5, in order to yield the predictable result of delaying the Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey); and because the simple substitution of the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey would have yielded the predictable result of delaying the falling Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey); because Bailis is silent as to the type of power source used, and the simple substitution of a well-known DC power source as the power source of Bailis would have yielded the predictable result of providing power to the system and peripheral device using a power source that is simple to implement, that is commonly used in digital electronic systems, that is required for digital circuit operations, and that does not cause interference and noise on nearby signal pins and conductors, such as those that share the connector with the power supply pin; and because Bailis is silent at to the particular structure of the detector, and the simple substitution of the well-known non-inverting open collector comparator as the detector of Bailis would have yielded the predictable result of detecting whether the input to the detection circuit indicating the presence of the peripheral device has changed, thus allowing for control of the power and data switches (See Column 7 Lines 20-28 and Column 7 Line 40 – Column 8 Line 17 of Bailis).

In reference to Claim 2, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Bailis further discloses a circuit node coupled with the first input pin of the detector transitions from the first input voltage to the second input voltage in response to connection of the peripheral device connection interface with the connector port (See Column 7 Lines 26-28).

In reference to Claim 3, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 2 above.  Bailis further discloses that the second input voltage is a grounded voltage (See Column 7 Lines 26-28).

In reference to Claim 6, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 2 above.  Bailis further discloses that the circuit node is coupled with a detection pin of the connector port (See Figure 2 and Column 7 Lines 20-28).

In reference to Claim 7, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 6 above.  Bailis further discloses the peripheral device connection interface (See Figure 1 Number 2).

In reference to Claim 8, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 7 above.  Bailis further discloses that connection of the peripheral device connection interface and the connector port initiates a change from the first input voltage to the second input voltage (See Column 7 Lines 20-28).

In reference to Claim 9, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Bailis further discloses that the detector is configured as a discrete device (See Column 5 Lines 5-7).

In reference to Claim 10, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Bailis further discloses the computer board (See Figure 1 Number 10 and 11, Column 1 Lines 22-25, Column 3 Lines 27-36, and Column 3 Line 64 – Column 4 Line 6).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailis, Dorsey, knowledge commonly known in the art, as evidenced by Storr-2 and Shen and admitted by Applicant to be prior art, knowledge commonly known in the art, as evidenced by Klein, and knowledge commonly known in the art, as evidenced by Hobby Electronics Article “Schottky Diode Bi-Directional Logic Level Conversion” (“Hobby Electronics”) and admitted by Applicant to be prior art.

In reference to Claims 11 and 12, Bailis discloses a system comprising: a host computer device (See Figure 1 Number 10) including a connector port (See Figure 1 Number 3) including a power supply pin (See Figure 1 ‘Card Power Bus C’), a communication pin (See Figure 1 ‘Card Signal Bus A’), and a detection pin (See Figure 1 ‘Card Present I’), a detector including an input operatively coupled with the detection pin (See Figure 1 Number 9), a data switch operatively coupled with an output of the detector and operatively coupled with the communication pin (See Figure 1 Number 4), and a power switch (See Figure 1 Number 6) operatively coupled with the output of the detector, the power supply pin, and a power supply (See Figure 1 Number 12), the data switch configured to, in response to a first voltage output at an output pin of the detector, disable the data communication between the communication pin and the computer board, and, in response to a second voltage output at the output pin of the detector, enable the data communication between the communication pin and the computer board (See Column 1 Lines 22-25, Column 3 Lines 27-36, and Column 3 Line 64 – Column 4 Line 6); and a peripheral device connection interface configured to selectably connect with the connector port (See Figure 1 Number 2), connection of the peripheral device connection interface and the connector port configured to: connect the detection pin with ground (See Column 7 Lines 26-28), transition a voltage input to the detector from a first voltage to a second voltage in response to connection of the detection pin with ground (See Column 7 Lines 26-28), change an output (See Figure 1 ‘Card Power Control E’ and ‘Card Signal Bus Control F’) of the detector in response to the transition to the second voltage changes (See Figure 2 S1, S3, and S9, Column 7 Lines 20-28, and Column 7 Line 40 – Column 8 Line 17), cause the data switch to turn on communication with the peripheral device connection interface in response to the change in the output of the detector (See Figure 2 S1 and S9, Column 7 Lines 20-28, and Column 7 Line 40 – Column 8 Line 17), and cause the power switch to turn on power supply to the peripheral device in response to the change in the output of the detector (See Figure 2 S1 and S3, Column 7 Lines 20-28 and 40-58).  Bailis is silent as to the specific structure of the detector, and does not explicitly disclose the detector including a comparator, as implied but not recited in Claim 1.  Official Notice is taken that the use of a non-inverting open-collector output comparator for detecting the voltage level of an input signal, having a (first) input for receiving the input signal, a (second) predetermined reference voltage input connected to a high voltage level DC power rail via a first resistor to maintain the second input at the predetermined reference voltage, and an output for outputting a low voltage output in response to the input being a low voltage, and outputting an open-collector output in response to the input being a high voltage, wherein a resistor is connected to the output of the comparator to pull the output to a DC high voltage in response to the input being a high voltage and the output being an open-collector output, is well known in the art, as evidenced by Klein (See Page 3).  Bailis is silent as to the particular structure or voltages used for detector and data switch, and does not explicitly disclose the data switch comprising a diode comprising a cathode connected to the output pin of the comparator and an anode connected to the signal switch, the diode configured to be forward biased in response to the low voltage output at the output pin of the comparator to disable the data communication between the communication pin and the computer board, and reverse biased in response to the high voltage output at the output pin of the comparator to enable the data communication between the communication pin and the computer board, as recited in Claim 11.  Official Notice is taken that the use of a Schottky diode comprising a cathode connected to the output pin of a circuit and an anode connected to an input of another circuit, the diode configured to be forward biased in response to the low voltage output at the output pin of the circuit, and reverse biased in response to the high voltage output at the output pin of the circuit (See Page 1 of Hobby Electronics).  This has been admitted by Applicant to be prior art.  Bailis does not explicitly disclose that the power supply is a DC power supply, as recited in Claim 11.  Official Notice is taken that the use of DC power supplies for digital electronic circuits is notoriously old and well known in the art.  Bailis further does not explicitly disclose that the transition time of the voltage input to the detector is a predetermined transition time, as recited in Claim 11; and wherein the predetermined transition time is established at least in part by a time constant of a capacitor and an associated resistor, as recited in Claim 12.  Dorsey discloses a circuit node coupled with a capacitor (See Figures 5 and 6 Number 28) configured to charge in response to connection of a peripheral device connection interface with a connector port effective to transition the circuit node from a low voltage to the high voltage after a transition time (See Column 7 Lines 24-65); wherein the transition time is a predetermined transition time proportional to a time constant of the capacitor and an associated resistor (See Figures 5-6 Number 27).  Bailis further discloses that the Card Present I line transitions from a high to a low value when a card is inserted (See Column 7 Lines 20-28).  Official Notice is taken that the use of RC delay circuits for a falling signal in which a node is transitioned from a high voltage to a low voltage through the discharge of a capacitor and an associated resistor, wherein the time delay is proportional to a time constant of the capacitor and associated resistor, is well known in the art, as evidenced by Storr-2 (See Page 1 Paragraph 1) and Shen (See Figure 1a, Column 2 Line 66 – Column 3 Line 21, and Column 3 Line 47 – Column 4 Line 4).  This has been admitted by Applicant to be prior art.  For the purposes of evaluating prior art, the Examiner has interpreted the term “an output pin” in accordance with Paragraph 26 of Applicant’s disclosure (“In reading the claims, it is intended that when words such as "a," "an," "at least one," or "at least one portion" are used there is no intention to limit the claim to only one item unless specifically stated to the contrary in the claim”).  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted the claimed capacitor and resistor as referring to a particular element intended to provide capacitance or resistance, respectively, and not to the inherent or parasitic capacitance and resistance that all electrical or electronic systems and components have.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bailis with the well-known non-inverting open-collector comparator as part of the detector, with the well-known Schottky diode for voltage level conversion with the cathode connected to the comparator and the anode connected to the data switch, with a well-known DC power source as the power source, and with the predetermined delay circuit of Dorsey on the Card Present line and using the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey, resulting in the inventions of Claims 11 and 12, because Bailis is silent at to the particular structure of the detector, and the simple substitution of the well-known non-inverting open collector comparator as the detector of Bailis would have yielded the predictable result of detecting whether the input to the detection circuit indicating the presence of the peripheral device has changed, thus allowing for control of the power and data switches (See Column 7 Lines 20-28 and Column 7 Line 40 – Column 8 Line 17 of Bailis); in order to yield the predictable result of allowing the data switch to use a lower voltage circuit than the comparator without causing damage (See Page 1 of Hobby Electronics); because Bailis is silent as to the type of power source used, and the simple substitution of a well-known DC power source as the power source of Bailis would have yielded the predictable result of providing power to the system and peripheral device using a power source that is simple to implement, that is commonly used in digital electronic systems, that is required for digital circuit operations, and that does not cause interference and noise on nearby signal pins and conductors, such as those that share the connector with the power supply pin; in order to yield the predictable result of delaying the Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey); and because the simple substitution of the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey would have yielded the predictable result of delaying the falling Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey).

In reference to Claim 13, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 11 above.  Bailis further discloses that the detector is implemented as a discrete integrated circuit chip (See Column 5 Lines 5-7).

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailis, Dorsey, and knowledge commonly known in the art as applied to Claim 11 above, and further in view of US Patent Application Publication Number 2010/0328978 to Marken (“Marken”).

In reference to Claim 14, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 11 above.  Bailis, Dorsey, and knowledge commonly known in the art do not explicitly disclose that the host computer device is configured to control and monitor a power grid infrastructure device.  However, Bailis does disclose that the host computer device may be a computer or any other machine using a microprocessor as a controller (See Column 3 Lines 27-31).  Marken discloses a computer configured to control and monitor a power grid infrastructure device (See Paragraphs 14-17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the computer of Marken using the system of Bailis, Dorsey, and knowledge commonly known in the art, resulting in the invention of Claim 14, in order to yield the predictable result of allowing the use of adapters or cards which can be used to expand the functionality of the computer system (See Column 1 Lines 23-26 of Bailis) which can be inserted or removed while the computer is operational (See Column 1 Lines 32-34 of Bailis) in an efficient and effective manner that does not cause problems (See Column 1 Lines 34-52 and Column 2 Lines 45-51 of Bailis).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the system of Bailis, Dorsey, and knowledge commonly known in the art, using the power grid infrastructure device monitoring computer of Marken as the computer, resulting in the invention of Claim 14, because the simple substitution of the power grid infrastructure device monitoring computer of Marken as the computer as the computer of Bailis, knowledge commonly known in the art, and Dorsey would have yielded the predictable result of allowing for the control and monitoring of a transformer (See Column 17 of Marken).

In reference to Claim 15, Bailis, Dorsey, knowledge commonly known in the art, and Marken disclose the limitations as applied to Claim 14 above.  Marken further discloses that the power grid infrastructure device comprises a transformer (See Paragraph 17).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailis, US Patent Number 6,572,384 to Marchevsky (“Marchevsky”), Dorsey, and knowledge commonly known in the art, as evidenced by Storr-2 and Shen and admitted by Applicant to be prior art.

In reference to Claims 16-17, Bailis discloses a method comprising: connecting a connection interface (See Figure 1 Number 2) with a connector port (See Figure 1 Number 3) of a host device (See Figure 1 Number 10) including connecting respective power supply pins (See Figure 1 ‘Card Power Bus C’), communication pins (See Figure 1 ‘Card Signal Bus A’), and detection pins (See Figure 1 ‘Card Present I’) of the connection interface and the connector port (See Figure 1); changing an input to a detector (See Figure 1 Number 9) of the host device from a first level to a second level (See Column 7 Lines 26-28) in response to the act of connecting (See Figure 2 S1, S3, and S9, Column 7 Lines 20-28, and Column 7 Line 40 – Column 8 Line 17); changing an output (See Figure 1 ‘Card Power Control E’ and ‘Card Signal Bus Control F’) of the detector in response to the changing of the input (See Figure 2 S1, S3, and S9, Column 7 Lines 20-28, and Column 7 Line 40 – Column 8 Line 17), enabling communication between a data switch (See Figure 1 Number 4) of the host device and the connection interface in response to the changing the output (See Figure 2 S1 and S9, Column 7 Lines 20-28, and Column 7 Line 40 – Column 8 Line 17); and enabling a power supply (See Figure 1 Numbers 6 and 12) from the host device to the connection interface in response to the changing the output (See Figure 2 S1 and S3, Column 7 Lines 20-28 and 40-58).  Bailis further discloses that the connection interface and connector port use a card edge connector physical format (See Column 3 Lines 40-47), but is silent as to the particular protocol used, and does not explicitly disclose that the connection interface is a Universal Serial Bus (USB) connection interface and that the connector port is a USB connector port, as recited in Claim 16.  Marchevsky discloses a USB connection interface (See Figure 1 Numbers 20 and 54) of a peripheral device (See Figure 1 Number 10) that connects to a USB connector port (See Figure 1 Numbers 54 and 104) of a host device (See Figure 1 Number 98) using a card edge connector physical format (See Figure 1 Number 20 and Column 12 Line 60 – Column 13 Line 23).  Bailis does not explicitly disclose that the transition time of the input to the detector is a predetermined transition time, as recited in Claim 16; that the predetermined transition time is established at least in part by a resistive-capacitive time constant, and that the changing of the input to the detector includes discharging a capacitor, as recited in Claim 17.  Dorsey discloses a circuit node coupled with a capacitor (See Figures 5 and 6 Number 28) configured to charge in response to connection of a peripheral device connection interface with a connector port effective to transition the circuit node from a low voltage to the high voltage after a transition time (See Column 7 Lines 24-65); wherein the transition time is a predetermined transition time proportional to a time constant of the capacitor and an associated resistor (See Figures 5-6 Number 27).  Bailis further discloses that the Card Present I line transitions from a high to a low value when a card is inserted (See Column 7 Lines 20-28).  Official Notice is taken that the use of RC delay circuits for a falling signal in which a node is transitioned from a high voltage to a low voltage through the discharge of a capacitor and an associated resistor, wherein the time delay is proportional to a time constant of the capacitor and associated resistor, is well known in the art, as evidenced by Storr-2 (See Page 1 Paragraph 1) and Shen (See Figure 1a, Column 2 Line 66 – Column 3 Line 21, and Column 3 Line 47 – Column 4 Line 4).  This has been admitted by Applicant to be prior art.  For the purposes of evaluating prior art, the Examiner has interpreted the term “an output pin” in accordance with Paragraph 26 of Applicant’s disclosure (“In reading the claims, it is intended that when words such as "a," "an," "at least one," or "at least one portion" are used there is no intention to limit the claim to only one item unless specifically stated to the contrary in the claim”).  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted the claimed capacitor and resistor as referring to a particular element intended to provide capacitance or resistance, respectively, and not to the inherent or parasitic capacitance and resistance that all electrical or electronic systems and components have.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bailis using the USB protocol over a card edge connector of Marchevsky, and using the predetermined delay circuit of Dorsey on the Card Present line and using the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey, resulting in the inventions of Claims 16-17, because Bailis is silent as to the particular protocol used for the card edge connector, and the simple substitution of a USB protocol over a card edge connector of Marchevsky as the protocol over the card edge connector of Bailis would have yielded the predictable result of communicating data between the peripheral device and the host device using a standardized and widely used protocol that provides high speed communication while allowing the use of adapters or cards which can be used to expand the functionality of the computer system (See Column 1 Lines 23-26 of Bailis) which can be inserted or removed while the computer is operational (See Column 1 Lines 32-34 of Bailis) in an efficient and effective manner that does not cause problems (See Column 1 Lines 34-52 and Column 2 Lines 45-51 of Bailis); in order to yield the predictable result of delaying the Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey); and because the simple substitution of the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey would have yielded the predictable result of delaying the falling Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailis, Dorsey, and knowledge commonly known in the art as applied to Claim 1 above, and further in view of knowledge commonly known in the art, as evidenced by Hobby Electronics and admitted by Applicant to be prior art.

In reference to Claim 22, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 1 above.  Bailis further discloses the data switch comprising a signal switch to disable the data communication between the communication pin and the computer board, wherein a low voltage output of the detector disables communication and a high voltage output of the detector enables communication (See Column 1 Lines 22-25, Column 3 Lines 27-36, and Column 3 Line 64 – Column 4 Line 6).  Bailis is silent as to the particular structure or voltages used for detector and data switch, and does not explicitly disclose the data switch comprising a diode comprising a cathode connected to the output pin of the comparator and an anode connected to the signal switch, the diode configured to be forward biased in response to the low voltage output at the output pin of the comparator to disable the data communication between the communication pin and the computer board, and reverse biased in response to the high voltage output at the output pin of the comparator to enable the data communication between the communication pin and the computer board.  Official Notice is taken that the use of a Schottky diode comprising a cathode connected to the output pin of a circuit and an anode connected to an input of another circuit, the diode configured to be forward biased in response to the low voltage output at the output pin of the circuit, and reverse biased in response to the high voltage output at the output pin of the circuit (See Page 1 of Hobby Electronics).  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bailis, Dorsey, and knowledge commonly known in the art with the well-known Schottky diode for voltage level conversion with the cathode connected to the comparator and the anode connected to the data switch, resulting in the invention of Claim 22, in order to yield the predictable result of allowing the data switch to use a lower voltage circuit than the comparator without causing damage (See Page 1 of Hobby Electronics).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailis, Dorsey, and knowledge commonly known in the art as applied to Claim 7 above, and further in view of Marchevsky.

In reference to Claim 23, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 7 above.  Bailis further discloses the peripheral device connection interface comprising: a peripheral detection pin operatively coupled to the first input pin (See Figure 1 ‘Card Present I’); a data pin operatively coupled to the data switch (See Figure 1 ‘Card Signal Bus A’); a power supply pin operatively coupled to the power switch (See Figure 1 ‘Card Power Bus C’).  Bailis further discloses that the connection interface and connector port use a card edge connector physical format (See Column 3 Lines 40-47), but is silent as to the particular protocol used, and does not explicitly disclose that the peripheral device connection interface is a Universal Serial Bus (USB) interface, and a ground pin operatively coupled to a grounded voltage.  Marchevsky discloses a USB connection interface (See Figure 1 Numbers 20 and 54) of a peripheral device (See Figure 1 Number 10) using a card edge connector physical format (See Figure 1 Number 20 and Column 12 Line 60 – Column 13 Line 23).  As is known in the art, a USB interface, by specification, necessarily includes a data pin, a power supply pin, and a ground pin operatively coupled to a grounded voltage.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bailis, Dorsey, and knowledge commonly known in the art using the USB protocol over a card edge connector of Marchevsky, resulting in the invention of Claim 23, because Bailis is silent as to the particular protocol used for the card edge connector, and the simple substitution of a USB protocol over a card edge connector of Marchevsky as the protocol over the card edge connector of Bailis would have yielded the predictable result of communicating data between the peripheral device and the host device using a standardized and widely used protocol that provides high speed communication while allowing the use of adapters or cards which can be used to expand the functionality of the computer system (See Column 1 Lines 23-26 of Bailis) which can be inserted or removed while the computer is operational (See Column 1 Lines 32-34 of Bailis) in an efficient and effective manner that does not cause problems (See Column 1 Lines 34-52 and Column 2 Lines 45-51 of Bailis).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bailis, Dorsey, and knowledge commonly known in the art as applied to Claim 8 above, and further in view of US Patent Application Publication Number 2020/0033924 to Waters (“Waters”).

In reference to Claim 23, Bailis, Dorsey, and knowledge commonly known in the art disclose the limitations as applied to Claim 7 above.  Bailis further discloses that the connection interface use a card edge connector physical format (See Column 3 Lines 40-47), but is silent as to the particular protocol used, and does not explicitly disclose that the connection interface comprises a USB Power Delivery (USB PD) interface, wherein connection of the power supply and the power supply pin is configured to provide a power supply voltage of at least 12 VDC to the apparatus.  Waters discloses a USB Power Delivery (USB PD) interface having a card edge connector physical format, wherein connection of a power supply and a power supply pin is configured to provide a power supply voltage of at least 12 VDC to an apparatus (See Paragraphs 14-16 and 21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bailis, Dorsey, and knowledge commonly known in the art using the USB-PD protocol over a card edge connector of Waters, resulting in the invention of Claim 24, because Bailis is silent as to the particular protocol used for the card edge connector, and the simple substitution of a USB-PD protocol over a card edge connector of Marchevsky as the protocol over the card edge connector of Bailis would have yielded the predictable result of communicating data between the peripheral device and the host device using a standardized and widely used protocol that provides high speed communication and high power levels and that may advertise power capabilities (See Paragraph 1 of Waters) while allowing the use of adapters or cards which can be used to expand the functionality of the computer system (See Column 1 Lines 23-26 of Bailis) which can be inserted or removed while the computer is operational (See Column 1 Lines 32-34 of Bailis) in an efficient and effective manner that does not cause problems (See Column 1 Lines 34-52 and Column 2 Lines 45-51 of Bailis).

Response to Arguments

Applicant's arguments filed 8 November 2021 have been fully considered but they are not persuasive.

Official Notice was taken in the previous Office Action.  To adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  If the Applicant does not traverse the Examiner’s assertion of Official Notice, the common knowledge or well-known in the art statement is taken to be admitted prior art.  (See MPEP 2144.03 C).  The Examiner’s assertion of Official Notice is hereby taken to be admitted prior art due to the Applicant’s failure to traverse the assertion.

Applicant has alleged that the prior Office Action does not provide a clear articulation of any rejection of Claims 11-13 and 16-18, and it is not clear what grounds or prior art combinations are being used to reject the claims (See Page 8).  In response, the Examiner notes that the prior Office Action clearly rejected Claims 11-12 in Item 14 of Pages 8-11, Claim 13 in Item 15 of Page 11, and Claims 16-18 in Item 19 of Pages 13-15.  Each of these rejections clearly identifies the grounds of rejection, the prior art relied upon, a mapping of each limitation to its disclosure in the prior art, and a motivation for the combination of the references.  Thus, contrary to Applicant’s assertion, the prior Office Action provided a clear and unambiguous articulation of the rejection of Claims 11-13 and 16-18.

Applicant has argued that a person of ordinary skill in the art would not have any reason or motivation to combine the references in the rejection of Claim 1, including the features of prior Claim 21 (See Page 9).  In response, the Examiner notes that a motivation was provided for the combination of the references in the rejections of Claim 1 and prior Claim 21.  Applicant has provided no specific arguments challenging the explicit motivation provided by the Examiner, but instead simply alleges that motivation does not exist.  As indicated above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Bailis with the predetermined delay circuit of Dorsey on the Card Present line using the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey, with a well-known DC power source as the power source, and with the well-known non-inverting open-collector comparator as part of the detection circuit, in order to yield the predictable result of delaying the Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey); and because the simple substitution of the well-known falling signal delay circuit in place of the rising signal delay circuit of Dorsey would have yielded the predictable result of delaying the falling Card Present signal, and thus application of power to the inserted card, by a specific delay which may be set by the user and which may differ for different devices (See Column 3 Lines 31-38 of Dorsey); because Bailis is silent as to the type of power source used, and the simple substitution of a well-known DC power source as the power source of Bailis would have yielded the predictable result of providing power to the system and peripheral device using a power source that is simple to implement, that is commonly used in digital electronic systems, that is required for digital circuit operations, and that does not cause interference and noise on nearby signal pins and conductors, such as those that share the connector with the power supply pin; and because Bailis is silent at to the particular structure of the detector, and the simple substitution of the well-known non-inverting open collector comparator as the detector of Bailis would have yielded the predictable result of detecting whether the input to the detection circuit indicating the presence of the peripheral device has changed, thus allowing for control of the power and data switches (See Column 7 Lines 20-28 and Column 7 Line 40 – Column 8 Line 17 of Bailis).

Applicant has argued that the taking of Official Notice regarding the open-collector output comparator in the prior Office Action makes no allegation that the noticed features are in the prior art (See Pages 9-10).  In response, the Examiner notes that the statement of the ground of rejection in Item 20 makes reference to “knowledge commonly known in the art, as evidenced by…Klein”.  Furthermore, the concluding paragraph of Item 21, which sets forth the motivation for the combination, clearly states “the well-known non-inverting open-collector comparator”.  Thus, it is plainly clear from the language of the Office Action that the noticed fact is that a non-inverting open-collector comparator is well-known in the art.  However, for the sake of clarity, the instant Office Action explicitly states that the non-inverting open-collector comparator is well-known in the art in the body of the rejection.

Applicant has argued that modifying the proposed combination to include an open-collector comparator would not result in the specific arrangement of the first and second input pins, output pin, first resistor, and second resistor, connected to the power supply, data switch, and power switch in the manner claimed (See Page 10).  In response, the Examiner notes that the rejection does not rely on simply using an open collector comparator.  Rather, the rejection relied upon a well-known non-inverting open-collector output comparator for detecting the voltage level of an input signal, having a (first) input for receiving the input signal, a (second) predetermined reference voltage input connected to a high voltage level DC power rail via a first resistor to maintain the second input at the predetermined reference voltage, and an output for outputting a low voltage output in response to the input being a low voltage, and outputting an open-collector output in response to the input being a high voltage, wherein a resistor is connected to the output of the comparator to pull the output to a DC high voltage in response to the input being a high voltage and the output being an open-collector output.  Such a comparator, including the input pins, output pin, and resistors, are shown to be well-known by Klein (See Page 3).  In combination with Bailis, such a comparator would perform the function of detecting the voltage level of the input pin in relation to a reference voltage.  As Bailis is silent as to how the detector is implemented, one of ordinary skill in the art would naturally look to known types of detection circuitry, and for the reasons indicated above, the use of the non-inverting open-collector comparator would have been an obvious modification thereof.

Applicant has argued that there is no motivation to modify the proposed combination in a way that would incorporate the well-known Schottky diode in the specific hardware configuration of Claim 11, including the features of prior Claim 22 (See Page 11).  In response, the Examiner notes that a motivation was provided for the combination of the references in the rejections of Claim 11 and prior Claim 22.  Applicant has provided no specific arguments challenging the explicit motivation provided by the Examiner, but instead simply alleges that motivation does not exist.  As indicated above, it would have been obvious to construct the device of Bailis with the well-known Schottky diode for voltage level conversion with the cathode connected to the comparator and the anode connected to the data switch, in order to yield the predictable result of allowing the data switch to use a lower voltage circuit than the comparator without causing damage (See Page 1 of Hobby Electronics).

Applicant’s arguments with respect to Claims 16 and 23-24 (See Pages 11-12) are moot in view of the new ground(s) of rejection.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186